 .In the Matter of R. M. JOHNSON AND G. F. SHARP, A PARTNERSHIPDOING BUSINESS AS AAA DENTAL LABORATORY, AAA DENTAL LABORA-TORIES, INC., AND UNITED STATES DENTAL COMPANYandDENTALMECHANICS, LABORATORY TECHNICIANS, ASSISTANTS AND HELPERSUNION-Case No. C-9016.-Decided May 26, 194:2Jurisdiction:artificial denture manufacturing industry.Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements ; individual wageincreases; inviting unauthorized employees to bargaining conferences; indi-cating preference for individual bargaining ; threats to discharge unfair laborpractice strikers ; attempts to "undercut" the authority of bargaining repre-sentative.Discrimination:refusal to reinstate two unfair labor practice strikers ; chargesof discriminationdismissedas to one striker whose conduct during strikejustified Company in concluding he was not a trustworthy, employee.Collective Bargaining:majority established by application cards-refusal to bar-gain ; lack of good faith by refusing demands because of preference for indi-vidual bargaining and by attempting to discredit bargaining representative;refusal to continue negotiations or enter into written contract covering termsagreed upon after unsuccessful strike caused by Company's unfair laborpractices.RemedialOrders: upon request bargain collectively with union; reinstatementand back pay awarded.-.Definitions: a partnership and two corporations engaged in a single enterpriseheldjointly liable for unfair labor practices ; individual, even though not anofficer or stockholder of corporations or a partner,heldto be an "employer"where he furnished substantial amount of capital and exercised ultimatecontrol in the management of the enterprise.Mr. Stephen M. Reynolds,for the Board.Mr. Voyle C. JohnsonandMr. Lynn W. Beman,of Chicago, Ill.,for the respondents.-Granata & Schiller,byMr. Sidney S. Schiller,of Chicago, Ill.,for the Union.Mary Lemon Schleifer,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Dental Mechanics,Laboratory Technicians, Assistants and Helpers Union, herein called41 N. L. R. B., No. 61.263 264DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Union, the National Labor Relations Board, herein called theBoard, by the Regional Director for the Thirteenth Region (Chicago,Illinois), issued its complaint, dated July 28, 1941, -against R. M.Johnson and G. F. Sharp, a partnership doing business as AAADental Laboratory, and against AAA Dental Laboratories, Inc., andUnited States Dental Company, all three companies herein jointlycalled the respondents, alleging that the respondents had engaged inand were engaging in unfair labor practices affectingcommerce,within the meaning of Section 8 (1), (3), and (5) and Section 2 (6)and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint, accompanied by notice ofhearing, were duly served upon the respondents and the Union.With respect to the unfair labor practices, the complaint allegedin substance : (1) that the respondents, on December 27, 1940, andon a number of specified dates thereafter, refused to bargain col-lectively with the Union as the exclusive representative of a majorityof the employees in an appropriate bargaining unit; (2) that on orabout March 6, 1941, the respondents discharged and/or refused toreinstate, and at all times thereafter refused to reinstate, E. E.French, Charles Paetow, and Irving Tatkin because they joined andassisted the Union; and (3) that the respondents, by warning anddiscouraging their employees against affiliation with or activities onbehalf of unions, by questioning employees about their union mem-bership and activities, by soliciting one employee to resign from-the Union, by reducing the pay of one employeeto discourage hisunion activities, by granting various individualwage raises whilethe Union was endeavoring to,bargain collectively, in order to weakenthe bargaining position of the Union, by inviting unauthorized em-ployees to sit in on the bargaining conferences, by sending out lettersto employees misrepresenting the bargaining negotiations and warn-ing them against taking strike action, and by soliciting employees toreturn to. work individually during a strike caused and prolongedby the unfair labor practices of the respondents; interfered with,restrained, and coerced their employees in the exercise of the rightsguaranteed in Section 7 of the Act.On August 5, 1941, the respondents filed an answer admitting thejurisdiction of the Board, denying that any of the respondents exceptthe partnership was the employer of the employees involved, denyingthat the respondents, or, any of them, had engaged in unfairlabor practices, and making certain affirm^tttive allegations discussedhereinafter.Pursuant to notice, a hearing was held at Chicago, Illinois, fromAugust 11 to 14; 1941, before Henry J. Kent, the Trial Examiner AAA DENTAL LABORATORY-265duly designated by the Chief Trial Examiner. The Board, therespondents, and the Union were represented by counsel and partici-pated in the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues was afforded all parties.During the course of the hearing the Trial Examiner refused toadmit into evidence a work sheet offered by the respondents.,Thisruling was reversed by the Trial Examiner in his Intermediate Re-port.The ruling as made in the Intermediate Report is herebyaffirmed.The Trial Examiner also refused to admit into evidencean affidavit made by Robert Jackman, a member of the union nego-tiating committee, and offered by the respondents.2The Trial Ex-aminer reaffirmed this ruling in his Intermediate Report.For rea-sons stated below, the ruling of the Trial Examiner is reversed andRespondent Rejected Exhibit No. 6 is hereby admitted into evidenceand made part of the record in the case.Various rulings were madeby the Trial Examiner during the course of the hearing on othermotions and on objections to the admission of evidence.The Boardhas reviewed these rulings and finds that no prejudicial, errors werecommitted.With the exception of the ruling above referred to, therulings of the Trial Examiner are hereby affirmed.After the close of the hearing the respondents filed a brief withthe Trial Examiner.`On November 21, 1941, the Trial Examiner filed his IntermediateReport, finding that the respondents had engaged in unfair laborpractices affecting commerce, within the meaning of Section 8 (1),(3), and (5) and Section 2 (6) and (7) of the Act, and recommend-ing that the respondents cease and desist therefrom and take certainaffirmative action deemed necessary to effectuate the policies of theAct.Thereafter the respondents filed exceptions to the IntermediateReport, and a brief.On January 27, 1941, pursuant to notice duly served upon therespondents and the Union, a hearing for the purpose of oral argu-ment was held before the Board in Washington, D. C. The re-spondents were.represented by counsel and participated in the hearing.The Union did not appear.The Board has considered the respondents' exceptions to the In-termediate Report and their brief and, insofar as the exceptions areinconsistent with the findings, conclusions, and order set forth below,finds them to be without merit.1Respondent Rejected Exhibit No. 52Respondent Rejected Exhibit No. 6 266DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTSAAA Dental Laboratory, a partnership, and United States DentalCompany and AAA Dental Laboratories, Inc., Delaware corporations,have their offices and places of business at 1555-1557 Milwaukee Ave-nue, Chicago, Illinois, and, as shown in Section III-D, below, jointlyform a single enterprise, engaged in the manufacture and sale ofartificial dentures.In 1940 the respondents purchased raw materials valued at about$40,000, approximately 40 percent of which represented materials se-cured from sources outside the State of Illinois.During the sameperiod the respondents' net sales were approximately $254,000, ap-proximately 80 percent of which represented sales to customers out-side the State of Illinois.The respondents admit that they are engaged in commerce withinthe meaning of the Act._.II.THE ORGANIZATION INVOLVEDDental Mechanics, Laboratory Technicians, Assistants and HelpersUnion is an unaffiliated labor organization admitting to membershiplaboratory employees of the respondents.III.THE UNFAIR LABOR PRACTICESA: The refusal to bargain and other acts of interference withself-organization1.The appropriate unitThe complaint alleges, and the'answei of the respondents admits,that all laboratory workers engaged in the manufacture and repairof artificial dentures at the Chicago plant of the respondents, exclud-ing the foreman, assistant foreman, inspector, and all other employeesat the plant, constitute a unit appropriate for the purposes of col-lective bargaining.3As stated below,. the respondents have recog-nized the Union as,the representative of employees in this unit.3A stipulation entered into by the parties at thehearing, asrecordedin the officialtranscriptdescribes the unit agreed upon as consisting of "all laboratory workerstaking partin the repairand manufactureof artificialdentures,.excluding the foreman,assistant foreman, inspector andincludingallother employees now employed by thecompany'splant inChicago " (Underscoring supplied)It is'clear from the entirerecord,however,that the unitagreed upon included only non-supervisory laboratoryworkers. AAA DENTAL LABORATORY267We find that all laboratory workers engaged, in the manufactureand repair of artificial dentures at the Chicago plant of the respond-ents, excluding the foreman, assistant foreman, inspector, and allother employees at the plant, at all times material herein constitutedand now constitute a unit appropriate for the purposes of bollectivebargaining, and that said unit insures to employees of the respondentsthe' full benefit of their right to self-organization and to collectivebargaining, and otherwise effectuates the policies of the Act.2.Representation. by the Union of a majority in the appropriateunitThe first general organizational meeting of the respondents' em-ployees was held on December 26, 1940.According to the testimonyof Irving Tatkin, recording secretary of the Union, and accordingto' union records, 31 employees in the appropriate unit signed appli-cations for membership in the Union at that meeting.At a_ conference at the Board's Regiol ial Office on February 8,1941, the respondents and the Union agreed upon the appropriateunit, and further agreed that there were 42 employees in such unit.A check of the Union's cards against company records made by aField Examiner of the Board disclosed that as of February 8, 1941,34 employees within the appropriate unit had signed union cards.The respondents did not except to the Trial Examiner's finding thaton December 26, 1940, and thereafter a majority of the employees inan appropriate unit had selected the Union as their bargaining rep-resentative.4-We -find that on December 26, 1940, and at all times thereafter,the Union has been the duly designated representative of a majorityof the respondents' employees in an appropriate bargaining unit, andthat, pursuant to Section 9 (a) of the Act, the Union was and isthe exclusive representative of employees in such unit for the pur-4 As is hereinafter stated,-24, 1941,as a result ofthe respondents'unfair labor practicesOperations were continued during the strike,some new employees being hiredThe strike was terminated by the Union on March5,1941,without remedy of the unfair labor, practices,and thereafter substantially allthe employees still on strike were reinstatedSome of the persons hired duringthe strike were also retainedUndcf'these'circumstances,any possible loss of majority,by the Union clearly resulted from the respondents'unfair labor practices,and we sofind.Such a loss cannot operate to change the bargaining representative once freelyselected.National Labor'Relations Board v Bradford Dyeing Assoomatson,310 U. S, 318,enf'gMatter pf Bradford DyeingAssociation(U.S.A ) (a corporation)andTextileWorkers'Organizing Committee of the C.1.0, 4 NL' R `B 604;Windsor ManufacturingCo Y. National Labor Relations Board,118 F. (2d) 494(CC.A 3)enf'gMatter ofJohn J. Oughton,et at.andTextile'Workers Organizing'Committee(C.10.),2d,N L R B. 301,National Labor Relations Board v. Chicago Apparatus Company,116F. (2d) 753(C.C.A..7),enf'gMatter of Chicago Apparatus- CompanyandFederation ofArchitects,Engineers,Chemists and Tech niemans;.Local 107,12 N L R B. 1002. 268DECISIONS OF NATIONALLABOR RELATIONS BOARDposes of collective bargainingin respect to rates of pay, wages, hoursof employment, and other conditions of employment.3.The refusal to bargain and other acts of interferencea.Chronology of eventsDiscontent concerning wages produced a move toward organiza-tion by the laboratory employees during the summer of 1940.Ernest E. French, supervisor of the work,was awareof this dis-content and discussed the matter with' Voyle C. Johnson 5 on severaloccasions.In October some of the employees, including Frenchand Charles Paetow, testified in the respondents' behalf at a hearingheld by the Post Office Department, on charges alleging that therespondents were using the mails to defraud.Just prior to the hear-ing Johnson told French that if the respondents successfully de-fended the suit, wage increases would be given. Johnson furtherstated that the respondents would probably be advised within 30days after the hearing of the decision in the casesWhen no wageincreases were forthcoming, the employees decided, in the latter partof November or early in December, to form an unaffiliated union.Severalmeetings were held in French's apartment, at least oneofwhich was attended by Foreman Maski. Petitions were alsocirculated among the employees and signed by substantially all thelaboratory workers.On December 12, 4 employees received wage increases and subse-quent to December 26, when the incipient organization took form,the respondentsmade16 further wage adjustments.7On December 22 the employees secured legal advice and wereinstructed by counsel to calla generalmeeting and to secure applica-tion for membership cards to be signed by the employees.At themeeting, held on December 26, a majority of the employees signedcards and officers were elected : French, president; Paetow, vicepresident; Tatkin, secretary; and Albert Mutton,treasurer.On December 23, 24, and 27 a committee of the employees at-tempted tosecure a meetingwith Johnson.ElizabethKlingler,eAs appears in Section III-D,infra,Voyle C.Johnson, hereafter referred to asJohnson,is the beneficial owner of the business.O The respondents were not advised of the disposition of the caseuntilJuly 1941,when they were informed that the charges were being disposedof withoutrecommenda,tion of a fraud order.7While thereisconflict in the record asto the exactdates on which the firstorganizationalmeetings were held. Maski admitted that he attended a meeting duringwhich Paetowcomplained about the wage cut he had received.Paetow received thiscut on December5AlthoughFrench and Paetow placedthe datesof the meetingsearlier, it is clear from Maski's testimonythat definitesteps toward organization weretaken no later than a few days after December 5.1 IAAA DENTAL LABORATORY269thenmanager of the laboratory and secretary of the respondentUnited States Dental Company, informed the committee that John-son,was out of town and that she had no authority to negotiatewith the employees.Klingler testified that on December 26 or 27she went to the Regional Office of the Board and was advised thatthe respondents should arrange a conference with the Union andthat she should not discourage union activity.According to thetestimony of Paetow, Klingler informed the employees on December27 that, while the respondents had no objection to their forming aunion, "if the union was to organize we would be brought downto-the Labor Relations Board and they would set the salaries andthey would be less than what we are getting now."While Klinglerdenied that she spoke against the Union, she did not deny havingmade this statement.We find that Klingler made the statementsubstantially as testified to by Paetow, and by this- statement, forwhich the respondents are responsible, sought to discourage unionactivity.BetweenDecember 26, 1940, and January 1, 1941,11Klingler communicated with Johnson, absent on vacation, andwas instructed to secure one Lynn Beman as the 'respondents' repre-sentative to deal with the Union.According to the testimony of George Schrubbe, during Januaryor the early part of February, Jensen, the office manager, advisedemployees in the witness' department that "You are foolish forjoining the union.After the union goes through they will onlybe able to hire the skilled help and pay the skilled wages that unionmembers get when they belong to the union." Jensen was not calledas a witness.We find the testimony of Schrubbe to be credible,and that the respondents by Jensen's statement sought to discourageunion activity.-A few days before February 8, according to the testimony ofFrench, Johnson advised French to withdraw from the Union be-cause "You [French] now have the regard and the respect of theboys up there, and they think most highly of you, but if you takean active part in union matters you will find things coining up thatmight make the boys become dissatisfied with you, make them thinkthat you aren't playing fair with them, and you may lose' thatrespect.And, furthermore, I had in mind making things muchbetter for you."While Johnson testified that he "did not intimateor request or in any way suggest that French not join a union,"he did not deny that the conversation took place, did not testifyas to what was said, and did not deny making these remarks. Therecord establishes that Johnson was opposed to the Union, and the8On Decemiier 30 the Union also sent a letter to the respondents stating that amajority of the employees had joined the Union and, requesting a conference for thepurposesof collectivebargaining. 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDremarks attributed to Johnson by French are consistent with John-,Under all the circum-stances, we accept this testimony of French as being credible, andfurther, that these remarks constituted an unwarranted attempt byJohnson, to discourage French's union activity 9Although the respondents retained Beman early in January, theUnion was unable to secure a meeting with Beman until February 8.The meeting was held in the Regional Office of the Board, therespondents being represented by Beman and the Union by itsattorney and negotiating committee.1°The parties agreed uponthe unit, and on the basis of a check of union cards made by aField Examiner of the Board, the respondents acknowledged thattheUnion represented a majority of the employees in an appro-'priate unit.The respondents further agreed to recognize the Unionas the exclusive representative of employees in such unit.A con-ference to begin negotiations was arranged for February 13.At the meeting -of February 13 the Union presented a proposedcontract.There was only brief discussion of the proposed contract,the Union agreeing to adjourn the meeting to allow the respond-ents an opportunity to study the union demands.On February 15, 1941, at the third meeting, the demands wereseparately discussed.The respondents agreed to the Union's pro-posals with rega'r`d to recognition, vacations, a 40-hour week, andsanitary facilities, ' all of which provided for- the continuation ofconditions already in effect."With regard to the Union's proposalfor a 3-man arbitration board, the respondents suggesteda singlearbitrator, to be selected from a list submitted by the AmericanArbitration Association.The Union objected to this method, andno conclusion was reached.With regard to the Union's seniorityproposal, the, respondents, required that seniority be conditioned upontheir decisions as to ability.The demands for a union shop and acheck-off system were denied.-The greater portion of the meeting was devoted to a discussionof wages.Johnson produced his personal income tax returns for the9The record establishes,and the respondents admit,that sometime after the forma-tion of the Union French was relieved of his supervisory dutiesSince the exactdate of the demotion is not established by the record,it is impossible to determinewhether French was a supervisory employee at the time Johnson sought to dissuadehim from further union activityEven though he,was, Johnson's remarks were notprivileged,since the basis of the suggestion was not that French, as a supervisor,was prejudicing the respondents by his union activity.Cf.Matter of Marshall Field ifCompanyandDepartment Store Employees Union, Local 291,34 N.L R. B. 1"The negotiating committee as constituted throughout the conferences consistedgenerally of employees French,Faetow,Tatkin,Mutton,and Robert Jackman.n According to the undenied testimony of Tatkin, the contract included provisionscovering the 40-hourweek,vacations,and other conditions already in' effect, as - aprecautionaiy measure deemed necessary because of the'Iabolition of a 10-minute restperiod after the formation of the Union:1 AAA DENTAL LABORATORY27Fyears, 1937, 1938, and 1939, and other figures concerning the earningsof the respondents, and contended that the respondents could- give nogeneral wage increase as requested by the Union.The union repre-sentatives questioned some of the figures submitted, such' as theamounts paid for legal and advertising services, and the sum of$40,000 allotted,'without explanation, to miscellaneous expenses.Therespondents agreed to open their books during the following week forinspection by a certified public accountant to be selected by the Union,and the conference was adjourned to February 22.Schiller, attorneyfor the Union, testified that he arranged for an acccountant to inspectthe books but that, due to pressure of other business in connectionwith preparation' of income tax returns, the accountant was unableto examine the respondents' books prior to February 22.On the day prior to the conference of February 22 Klingler calledsix employees into her office and informed them,that if they wereinterested they could attend the conference between the, Union andthe respondents on the following day.Klingler gave no explanationfor this act, and the reccord does not establish that any of theseemployees had requested permission to attend the conference.'The meeting of February 22 was devoted almost exclusively toa discussion of wage increases.Johnson submitted a summary of therespondents' financial condition.The union representatives pro-tested that the respondents' inability to grant wage increases was notestablished by the figures, pointing out that large sums of money hadbeen put into expansion, and into advertising and legal fees, paidin part to Johnson.Finally, in response to Schiller's request thatthe respondents offer a counterproposal on wages, Johnson, accord-ing to the testimony of Schiller and the union representatives, stated,"I won't give- those suckers one damn cent."While Johnson andBeman denied that Johnson used the word "suckers," both admittedJohnson stated that he would not "give a God damn cent" of in-crease.Schiller then stated that the respondents had failed to bar-gain in good faith and that the matter would have to be taken to-the Board.According to the union witnesses and their attorney,Johnson then left the room.While Johnson testified that the unioncommittee terminated the conference and walked out, Beman testi-fied that Johnson left first.The Trial Examiner, who observed thewitnesses, found in accordance with the testimony of the union repre-sentatives.Upon the basis of the entire reccord, we find the factsconcerning this ' conference to be substantially as testified to bySchiller and the union committeemen.Later on the same day the respondents sent a special deliveryletter to ' each of their employees.Beman -testified that the letterwas sent because the respondents were "not sure that the union would 272,DECISIONSOF NATIONAL LABOR RELATIONS BOARDgive a complete report * * *." The letter, 'inpart, is asfollows :We have been meeting with a Union Committee and its attor-ney.Today this Committee and its attorney walked out of aconference and apparently broke off negotiations.We therefore feel free to give you a complete report of whattook place at all of these meetings.*******The Union Committee asked for a "minimum basic wage scaleto be established in accordancewith"a list the Union Committee'slawyer furnished to us.The list called for wage increases thatwould raise the pay roll over 100%-for example,"Inspectorof Plates and Supervising Technician,$2.50 per hour,"or $100.00a week for forty hours.'The Union'Committee hadbig ideas in relation to profitsof our business and felt some of the various businesses at 1555-57Milwaukee Avenue made large profits. The Union Committeehowever admitted that the wages which AAA Dental Laboratoryis already paying to its employees is on the average higher thanthe wages of any other dental laboratory,in the city of Chicago.Increased wages have been given and are being given as fast asthe Laboratory can to employees whose work records show theydeserve recognition for production and quality.*******STRIKESince the Union attorney and the Union Committee walked outof the meeting, it is possible that they are going to try to getthe employees to strike.If thereisa strike we will continueto operate as usual.It is easier to get into strike troubles than to get out of trouble.IF YOU DO NOT WANT TO HAVE A STRIKE, THETIME TO MAKE YOUR VOICE HEARD IS NOW BEFOREIT IS TOO LATE.We have neverrefused to meet with the Union Committee andattorney.If, on their limited knowledge,they want to do some-thing thatwill wreck the business,we cannotagreewith them.Our supervisory force will be fair and say nothing about unionmatters.We ask thatthere be no talk on this subject by anyone during working hours.Mistakes could ruin the business.Various attempts by outside business men are reported to havebeen made in the past to ruin this business.We believe theUnion Committee is honest and will not make any such attempts. AAA DENTAL LABORATORYCONCLUSION273We have been entirely fair on the question of having a union.We regret that we are not financially able to comply with all ,of the Union Committee's demands at this time.To grant thesedemands, increases in costs would cause a serious annual wagereduction.You would lose hours of employment.We wouldlose orders due to increased cost.We are convinced if we grantedthe Union Committee's demands it would completely wreck thebusiness.We know you are fair minded and will appreciateyour giving this matter your careful consideration. [Italicssupplied.]Although purporting to give only the actual facts, the respondentsmisrepresented the facts in this letter.Thus, as we have shown,itwas Johnson and not the union committee, as stated in the letter,"who walked out of the meeting." The union committeemen deny,and the respondents introduced no evidence to prove, that the unioncommittee agreed that the respondents paid higher wages than thosepaid by other local laboratories.Further misrepresentations in theletter were contained in the statements :The Union Committee asked that no employee be dischargedwithout just cause.We agreed to go farther than the Committeerequested and have any discharge subject to arbitration;andIt was proposed that we increase the selling prices and'pay themen the additional amount.This ',would cut down employ-ment * * *.The Union's proposals had included an arbitration provision. Irv-ing Tatkin, a member of the negotiating committee, denied that theUnion had suggested an increase in selling price as a means of meetingwage increases and we credit his denial.The predictable effect of this letter was apparent immediately.Thecommitteemen received many telephone calls the following day, aSunday, from employees who had received the letter.Many of theemployees accused the committee of not properly representing themembership ; others demanded that a strike be called iminediately.12The committeemen recommended that no action be taken until thefollowing day.At a meeting in the plant the following morningthe committee reported its version of the conference of February 22,whereupon the employees voted to strike immediately.Most of theAt the union meeting of February 18 the membership had authorized the presidentand the negotiating committee to call a stiihe in the event that the respondents failedto bargain in good faith.-463892-42-vol 41--18 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees left the plant, and picketing began.The plant continuedto operate, however, with some of the old employees and with newemployees.On the same day Johnson solicited the employees individually toreturn to work by sending the following letter to a number 'of thestrikers:In checking reports made out by Miss Klingler on AAA DentalLaboratory, I notice that you too left work this forenoon. Iadvised her to hold your job open for you as long as she can.If you care to call upon lne or telephone to me' at my officeor home, I shall be glad to talk with you at any time.While Johnson testified that the letter was intended as "an act ofcharity, to let him know that we were holding the job open for him,"he also testified that "I had in mind that if the job is filled while hewas out on strike by somebody. else, why, sometimes it is difficult toput that other person out and put somebody else in." Johnson'sexplanation is thus consistent with the inference that the letter wasintended as a warning to the striking employees that their positionswould be filled by new employees, and we find accordingly.-On February 27, 1941, 3 days after the strike began, the Union,through its attorney, sent a letter to the respondents asserting thatthe negotiations had been terminated and the 'strike caused by therespondents' refusal to bargain in good faith, and concluding :However, I want you to know that the Union is ready andwilling to negotiate further at all times provided that you arewilling to bargain in, good faith as is provided, by law.If you care to negotiate further, please communicate with thePresident or the Union or the undersigned.The respondents did not reply to this letter.'On March 5 the Union voted to terminate the strike, to requestreinstatement of all striking employees, and to seek further negotia-tion's with the respondents.On the same day it made oral and writtenapplication for reinstatement of the 25 employees who were still onstrike.The respondents thereafter reinstated or offered reinstate-ment to all the strikers except the 3 who are discussed below.Afterthe strikers returned to the plant the respondents made furtherindividual wage adjustments.Subsequent to the termination of the strike, Schiller, the Union'sattorney, made repeated efforts to arrange a conference with Beman.A conference was finally " arranged for March 25, at which time,11 Several of the strikers thus addressed called at Johnson's office in person or by tele-phone.Johnson admitted that he promised to provide them with taxicabs, police escort,or other reasonable means of protection if they would return to work AAA DENTAL LABORATORY275Schiller 'testified, he requested the respondents to enter into a. writtencontract covering the terms which had been agreed upon, and to nego-tiate further concerning the matters still in dispute.Schiller furthertestified that Beman refused both requests, stating that he did notbelieve in "forced negotiations."Beman denied that he had refusedany such requests.Nevertheless, Beman testified he recommended toSchiller that "we forget about it" because he, Beman, "didn't see anyreason, for our meeting any longer."Beman further testified thathe did not believe in forced negotiations and that the Union "pointeda gun at the company when they went on strike."' ' The Trial Ex-aminer, who had an opportunity to observe the witnesses, credited the.testimony of Schiller.Upon the basis of the entire record, we findthat on March 25 the respondents refused to negotiate further withthe Union.B. Conclusions concerning the refusal to bargain and other acts ofinterferenceAlthough the complaint alleges that the respondents failed to bar-gain collectively with the Union on and after December, 27, 1940, weAnd, upon the basis of the record and in accordance with the findingof the Trial Examiner, that the delay in opening negotiations fromDecember 27, 1940, to February 8, 1941, was occasioned by Beman'sinaccessibility.Nevertheless, the entire course of events establishesbeyond doubt that the respondents did not bargain in good faithwith the Union.Although the employees had been. discontented for some time be-cause of wage rates, no adjustments were made until the respondentslearned that organization was imminent.Faced with this threat, therespondents immediately began making individual wage adjustments.Further individual wage, increase,-, were given after the strike, result-ing in increases for substantially all the laboratory workers em-ployed prior to' the strike.Yet, the bargaining conferences wereterminated on February 22 because of the respondents' refusal togrant any wage increases in response to the Union's demand,- osten-sibly because of financial inability.It is clear and we find that therefusal to make any concessions stemmed solely from a preferencefor individual rather than collective bargaining.14Our finding is14We do not of course imply that an employeris required,in fulfilling his statutoryduty to bargain,to grant generalwageincrease concessions during collective bargainingnegotiations.It is apparent here,however,that therespondents'refusal to make suchconcessions was based not upon their desireto withholda general wage increase but upontheir desire to withhold from the Unionthe prestige that theUnion would derive froma negotiated increaseIn granting individual increases to almost alltheir employees,under the circumstances here present, the respondents clearly demonstrated bad faithin their negotiations with the Union. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDbased not only upon the respondents' willingness to raise wages solong as increases were granted individually but upon their entirecourse of conduct.15We have already shown that the respondents sought to dissuadethe employees from union activity by threats that organization wouldhave a detrimental effedt'upon their wage problems.The wage raisesgiven, after much delay, only after the move toward organization,were clearly designed to prevent self-organization and we so find.16It is also apparent, and we find, that by inviting unauthorized em-ployees to the bargaining conference, the respondents sought to createin the minds of the employees a lack of confidence in their bargainingrepresentative.'1When negotiations were broken off, the respondentssought to undercut the authority of the bargaining representativeby addressing their employees directly, promising them individualwage increases and exhorting them against possible concerted strikeactivity, and by misrepresenting the bargaining conferences 18When,because of the respondents' unfair labor practices, the employees wenton strike, the respondents sought to`break the strike by threateningto fill the places of the strikers and by offering to deal individuallywith their employees, while at the same time ignoring the Union'sletter of February 27 looking toward the reopening of negotiations.Finally, after the Union abandoned the strike, the respondents' lackof good faith became clear beyond doubt when they refused to con-tinue negotiations.:"The strike had not relieved the respondents of15 It is clearly no defenseto the respondentsto assert,as they doin their exceptionsand brief,that the Union's demandswere for a 100-percent wage increase and thereforeunreasonable.The recorddoes not establishhow much the proposedwage scale wouldhave increasedwages.In any event,the respondentsprecludedexplorationof how muchless might have been acceptable10 Cf.MatterofA. S. Abell Company, a CorporationandInternational Printing andPressmen'sUnion, 5 N. LR. B. 644, enf'd as mod,National Labor Relations Board v.AS AbellCo , 97 F. (2d) 951 (C. C. A. 4) ;Matter ofThe Rstzwoller CompanyandCooper's InternationalUnion of NorthAmerica,15N. L. R B 15, enf'd as mod.,TheM. H. Ritzwoller Co. v National Labor Relations Board,114 F. (2d) 432(C. C. A. 7) ;Matter of Dixie Motor Coach Corporation,at al.andBrotherhood of Railroad Trainmen,25 N L R B. 86917Cf.Matterof Lennox Furnace Co., Inc.andSyracuse Federation of Labor,20,N. L.R. B. 962;Matterof JasperBlackburn Products Corp.andDistrict No. 9, InternationalAss'n of Machinists,21 N. L R. B 1240.i8CfNational Labor Relations Board v. Remington Rand,Inc., 94 F (2d)862 (C. C. A.2), cert. denied304 U. S 576,enf'g with mod.,Matter of Remington Rand, Inc.andRemington Rand Joint ProtectiveBoard of theDistrict Council Office EquipmentWorkers,2 N L R. B. 626;Matter of Kellogg Switchboardand Supply Co, a, corporationandAin erican Federation of Labor, etc,28 N L R. B 847.10 In addition,it is equally clearas the Sixth Circuit Court of Appealsheld in contemptproceedings inNationalLaborRelationsBoard v KnoxvillePublishingCo, decided Jan-uary 16, 1942, "While the National Labor Relations Act inall instances does not compel'an employerto enter into a contract with the statutory representativeof his employees,it does requirehim to agree in writing with such agent concerningwages,hours and theestablished usages or customs prevailing in the conduct of his business in regard to suchmattei s " AAA DENTAL LABORATORY277the duty to continue negotiations; certainly they were not justified inrefusing,because they did not believe in "forced negotiations."We find that on February 22, 1941, and at all times thereafterthe respondents refused to bargain collectively with the Union andthat' the strike resulted from the respondents' unfair labor practices.We find further that, by their entire course of conduct, includingtheir refusal to bargain with the Union, granting individual in-creases, inviting unauthorized employees to attend the bargainingconferences, seeking to discredit the Union, indicating a preferencefor individual bargaining, threatening to discharge employees whohad gone on strike because of the respondents' unfair labor practices,and by remarks designed to discourage self-organization, the respond-ents interfered with, restrained, and coerced their employees in theexercise of the rights guaranteed in Section 7 of the Act.C. The discriinivaatory dischargesAlthough the respondents agreed on March 5 and thereafter toreinstate all the striking employees, French, Paetow, and Tatkinwere never reinstated.The complaint alleges that these employeeswere refused reinstatement because of their union membership andactivity.The respondents deny these allegations and allege affirma-tively that these employees were not reinstated because each was anunsatisfactory workman, because the work previously performed byTatkin was abolished after the strike, and because each of theseemployees had engaged in certain unlawful acts.It is clear that none of the three was an unsatisfactory workman.French had been a practicing dentist for many years prior to hisemployment by the respondents in October 1939.The respondents'advertisements characterize French as "an outstanding authority" onthe making of artificial dentures and, until the period of union ac-tivity, all laboratory work had been subject to French's approval.During his employment French's salary had' been increased from $15to $40 a week and, as previously stated, French and Paetow had beenselected by the respondents to testify in their behalf at the hearingbefore the postal authorities.In view of this affirmative evidenceof competency and in view of the vagueness of the testimony, we,as did the -Trial Examiner, attach no weight to the testimony ofMaski that French's work was "terrible," to testimony by Miss Lay-ton, appointed manager of the laboratory, after the strike, that shedid not approve certain dentures made by French on account of their 278DECISIONS OF NATIONAL- LABOR RELATIONS BOARDappearance, or to the testimony of Miss Hinkle, not employed bythe respondents, that French was "very incompetent." 20Paetow was employed by the respondents in July 1940, upon theclosing of the Oradental Laboratory where he had previously been'employed.The only evidence adduced by the respondents concern-ing Paetow's alleged deficiency related to the quantity and not to thequality of his work.The respondents asserted that they had cutPaetow's wage rate $2 per week in December to bring his cost perunit into line with that of other employees.While we agree withthe Trial Examiner who found that the evidence does not establishthat the respondents knew of Paetow's union activity at the time ofthe cut, nevertheless we are not convinced that there is any meritto the respondents`claim that it refused to reinstate Paetow becausehe was an unsatisfactory workman: Paetow testified that his workso differed from that of other employees that computations basedupon the number of units completed, as done by the respondents,would not accurately reflect the value of his services.The respond-ents introduced no evidence which refuted this testimony and ad-mitted that no time study had been made at that time for the differingoperations.Paetow's value was likewise attested by the respondentsin choosing him to testify in their behalf before the postal authorities:Tatkin had been employed by the respondents for approximately6 months prior to the strike. 'He first worked as a dig-out man, hisduties being to open vulcanizing flasks, remove the dental plates andclean the surplus plaster from the plates.After 21/2 months he waspromoted to a vulcanizing job, with a small increase in'pay.Fore-man Maski later transferred him to condensite work, and told him'that his wages would be raised gradually until he received $25 perweek.He continued to work in the condensite department untilthe strike.Maski testified that he had complained to Tatkin onseveral occasions about his work and that Tatkin's work had not beensatisfactory.Tatkin, whose testimony the respondents characterize'in their exceptions as "uniformly more truthful than that of theother complainants," denied that he had ever received any complaintsabout his work from Maski or from any other supervisory employee.Tatkin' further testified that about 3 weeks before the 'strike, Maskistated that, while the condensite department, in which Tatkin wasthen working, was going to be eliminated within 2 or 3 months, Tatkin20Until July 1940, Hinkle managed the Oiadental Laboratory at Gary, Indiana, abusiness similar to the respondents'In July 1940,the Oradental Laboratory was closedby Johnson,itsequipment being moved to the respondents'plantJohnson testifiedthat Oradental had been indebted to him for advertising which lie had placed and to.the respondents for materials.Hinkle,whose stock in Oradental had been pledged for itsindebtedness,aided the employees in foaming the UnionShe was called as a witnessby the respondents AAA DENTAL LABORATORY279should not worry as Maski would transfer him to other work.Maskidid not deny that he made these statements.Under all the circum-stances, 'we accept Tatkin's testimony as credible and reject thetestimony of Maski concerning Tatkin's alleged inefficiency, as didthe Trial Examiner.It is equally clear that the respondents did not refuse to reinstateTatkin on March 6 because of the abolition of the condensite depart-ment.Tatkin testified that several other employees, whom he named,performed condensite work after the strike, and the respondentsstate in their brief that the department was not abolished until amonth or two after the strike. In addition to the undenied testimonythat Maski had promised to transfer Tatkin to other work when thecondensite department was abolished, the respondents introduced noevidence to show that Tatkin was incapable of performing the workdone by new employees hired and retained after the strike.The respondents assert that French, Paetow, and Tatkin engagedin a conspiracy to put the respondents out of business in that they :(1) conspired to set up a business in competition with the respond-ents; (2) surreptitiously removed papers and documents from therespondents' premises which they threatened to use for this purpose;(3) represented to the employees that if the respondents did notaccede to the Union's demands, they would obtain $200 for each em-ployee and employment in another dental laboratory through theChicago Dental Society; and (4) in furtherance of these designssolicited aid from the Chicago Dental Society.Hinkle testified that at the early organizational ,meetings, 'the' em-ployees present, particularly French, threatened to put the respond-ents. out of business; that one suggestion made had been to placethe employees in a laboratory operated by Paetow ; and that duringthe discussions French had shown her a bundle of papers which hestated he had removed from the respondents' premises and whichhe threatened to use to put the respondents out of business in theevent their demands were not met. French and Paetow, who at-tended these meetings, denied that they or any employees present hadheld or expressed any intention to put the respondents out of busi-ness, Paetow further testifying that it was Hinkle who had suggestedputting the respondents out of business, and that Hinkle admittedthat she was working with a postal inspector to secure evidence forthis purpose.,While Hinkle denied that she stated that she "wouldlike nothing better than to put Johnson out of business" she didnot deny making remarks to this general effect and did not deny thatshe was working with a postal inspector investigating the respond-ents.Maski, who attended one or more of the meetings, could notrecall what was said but believed that it was French",who discussedputting the respondents out of business; 280DECISIONS OF NATIONALLABOR RELATIONS BOARDGetz, a union member who deserted the strike, testified that Frenchhad shown him a bundle of papers during the strike stating thatthere was enough information in the package to put the respondentsout of business and that upon another occasion French addressedthe employees stating that, "if the worst came to the worst" he could"sell out" ,the respondents and each of the employees would receive$200 and be guaranteed employment.Bishop, also a union memberwho deserted the strike, likewise testified that French had addressed.the employees promising them $200 and permanent positions if they,put the respondents out of business.French did not deny havingpapers, belonging to the respondents nor addressing the strikers astestified to by Getz and Bishop.The respondents offered in evidence an affidavit secured by John-son from Robert Jackman, a member of the union negotiating com-mittee..The respondents offered the affidavit for the purpose ofestablishing that the statements had been made to Johnson and notfor the purpose of proving the truth of the matters contained therein.The Trial Examiner excluded the affidavit but directed that it bemarked as a rejected exhibit and accompany the record.While theruling of the Trial Examiner was not prejudicial since he permittedJohnson to testify to the statements made by Jackman, neverthelessthe affidavit was admissible for the purpose offered and, in accord-ance with our ruling as contained in the "Statement of the Case," isnow before us.According to the affidavit and the oral testimony of Johnson,on March 15 Jackman told Johnson that, during the strike, Frenchand a committee of employees called at the offices of the ChicagoDental Society and asked for a "proposition"; that representativesof the Chicago Dental Society stated that they had no propositiontomake; that one of the union committeemen stated they under-stood that the Chicago Dental Society had a proposition for themwhereby the strikers were to get a certain sum of money and alsoget jobs in "regular" dental laboratories; that the representatives ofthe Chicago Dental Society, while admitting that the Society had spentmoney to secure evidence to prosecute violations of laws, stated thatthe Society was not in a position to help the strikers; and that noth-ing had been heard from the Chicago Dental Society since thisinterview.21"French testified that a day or two after the strike began,Chapp,a local dentist,suggested to French that the strikers seek aid from the Chicago Dental Society, andthat he requested Paetow, Tatkin,and Jackman to accompany him in calling on theSocietyAccording to the testimony of 'Paetow,Tatkin, and French and the tworepresentatives of the Chicago Dental Society,called as witnesses by the respondents,the only "proposition"made was a request by French that the Society obtain tem-porary employment for some of the strikers in order to obtain funds to maintain thestrike.while it appears,therefore, that the affidavit may not be an accurate accountofwhat occurred, we must deal with the facts as reported to the respondents. AAA DENTAL LABORATORY281The Chicago Dental Society is a branch of the American DentalAssociation.According to its secretary, called as a witness by, theforcement of laws pertaining to the practice of dentistry.Johnsontestified, and it was not denied, that the Society had furnished theinformation on which the postal authorities had brought chargesagainst the respondents and on a criminal indictment pendingagainst the respondents in Illinois at the same time.The recordalso shows that at least French was aware of the activities andinterests of the Society prior to the interview.We do not accept as established any fact testified to solely byHinkle.Not only is her testimony rendered questionable by theinconsistent positions she assumed in her aid to the Union and-atthe hearing, but it affirmatively appears that the respondents wereunaware of these facts, even if true, prior to the hearing.Hinkletestified that she had not spoken to Johnson concerning these mat-ters prior to the hearing.Johnson asked for an adjournment of thehearing for the purpose of questioning Hinkle, stating that he hadnot had an opportunity to question her previously, and the respond-ents introduced no evidence that these matters had come to theirattention, in any other way. It is clear, therefore, that the re-spondents did not rely upon any such activities in denying rein-statement to these employees.However, the underiied testimonyof Hinkle and Getz concerning French's possession of papers belong-ing to the respondents, and of Getz and Bishop, that French ledthe strikers to believe that he could "sell out" the respondents,coupled with the facts set forth in the affidavit, lend credence tothe respondents' contention that they refused to reinstate Frenchbecause of a reasonable belief that French was not a trustworthyemployee.Moreover whether or not the accusations in the affidavit,which mentioned French by name, were true, nevertheless we arepersuaded by the record that the respondents believed the accusationsto be true and were so motivated in denying French reinstatement.The cases of Paetow and Tatkin rest on totally different groundshowever.None of the testimony which we have found credibleimplicates Paetow or Tatkin as engaging in threats to put the re-spondents out of business.The Jackman affidavit does not namePaetow or Tatkin as members of the committee which visited theChicago Dental Society, and Johnson did not testify that Jackmanor any other person had informed him that they were members ofthe committee.Therefore, as to these employees, the respondentsdid not establish any reasonable basis for believing they wereengaged in any such activity. 282DECISIONSOF NATIONALLABOR RELATIONS BOARDPaetow, along with French, was instrumental in the formation ofthe Union.While Tatkin did not become interested in the Unionuntil late in December he was thereafter active in its behalf.Paetow` and Tatkin were on the committee which first requestedrecognition and thereafter were members of the Union's bargainingcommittee.In view of the prominence of Paetow and Tatkin inunion matters, the respondents' proven antipathy towards the Union,and the respondents' failure to establish any reasons for refusingto reinstate Paetow and Tatkin, we find that the respondents re-fused to reinstate Paetow and Tatkin because of their union mem-bership and activity, thereby discouraging membership in the Unionand interfering with, restraining, and coercing their employees inthe exercise of the rights guaranteed in Section 7 -of the Act.D. The joint liability of the respondentsThe respondents contend that the partnership is engaged in themanufacture of artificial dentures which it sells to the two corporaterespondents; that the -respondent United States Dental Companyis engaged in the sale of such dentures by mail order and that therespondentAAA Dental Laboratories, Inc., sells such dentureslocally.The respondents contend further that each of the com-panies is, operated as a distinct and separate entity; that the em-ployees here involved are` solely the employees of the partnershipand that the partnership alone is liable for the unfair labor prac-tices, if any, which have been committed.We find this contentionto be without merit.The record shows that the three companies are engaged in asingle enterprise conducted by Voyle C. Johnson.The partnershipconsists of R. M. Johnson and G. F. Sharp, the 10-year old sonand 18-year old stepdaughter, respectively, of Johnson.The part-nership assets consist only. of the laboratory equipment which wasacquired by the partnership upon foreclosure of a chattel mort-gage executed by the United States Dental Company. The fundsfor this transaction were supplied from the joint account of John-son and his wife.Although all the stock of the respondent UnitedStates Dental Company is held by Johnson's wife, this stock wasalsopurchased from the same joint account.All the stock ofAAA Dental Laboratories, Inc., is held by Johnson's sister-in-lawwho resides in Iowa. The record does not show who paid forthis stock.In addition to having thus furnished a substantial por-tion of the initial funds for the enterprise, Johnson admitted thathe has loaned the companies large sums of money.All advertisingfor the companies is handled through an advertising agency owned AAA DENTAL LABORATORY283and. operated by Johnson. . Although denied by Johnson, the recordestablishes that Johnson exercises ultimate control in the manage-ment of all three companies; including the hiring of supervisoryemployees and the determination of wage rates and other condi-tions of employment.Irrespective of the business or other considerations which resultedin the establishment and maintenance of three separate companies,the record establishes that all three companies are operated as asingle integrated enterprise. - All share the premises at 1555-1557 Mil-waukee Avenue, Chicago, Illinois.One person usually acts as generalmanager for all three companies, the salary being prorated among,the three companies.The foreman is paid and acts for the partner-ship and the United.French was hired by, and until July 1940-received all checks from, the respondent United but after that datereceived weekly checks from both the United and the "AAA Den-talLaboratories Company." 22Tatkin testified that while all hiswork was "addressed to" the United'23 he received his checks fromAAA Dental Laboratories, Inc., that he did not know which com-pany was his employer but that he worked for Johnson. Paetowtestified that he worked for all three companies; Bishop that heworked for the "AAA Dental Laboratories.' Lack of clear-demar-cation between the functions of the companies resulted in the Unionmaking identic,,ll requests to bargain on each of the corporate re-spondents.24Indeed the financial statement submitted by Johnsonlumps the transactions of all three companies making no distinctionbased on their asserted separate functions.The advertisements ofthe United States Dental Company, allegedly only a sales corpora-tion, provide that the United guarantees "each and every set ofteeth we make"; carries pictures of "our laboratory"; and speaks of"our department for" operations which, according to the respondents'contention, are done solely,by the partnership.It is apparent, there-fore, that the activities of the three companies are so related and'commingled that findings and order directed solely against the part-nership would:neither be accurate nor afford an effective remedy.25We find that the respondents and Voyle C. Johnson are employerswithin the meaning of the Act.22The employeesdid not clearlydistinguish between the partnershipAAA DentalLaboratory and the corporate respondent AAA Dental Laboratories,Inc.intheirtestimony23The majorityof therespondents'business is by mailorder transactions11The record establishesthat the employeeswereunaware of the existence of thepartnershipuntilDecember 27, 1940, after the formation of the Union, when a notice,was posted in the plant statingthat R. M. Johnson and G. F Sharp werecopartnersoperatingthe AAA Dental Laboratory6Matter of PennsylvaniaGreyhoundLines,Inc, et atandLocal Division No. 1063of the Amalgamated Association of Street, Electric Railwayand MotorCoach Employeesof America,1 N. L R B .1, enforced 303 U S 261. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE-The activities of the respondents set forth in Section III, above,,occurring in connection with the operations' of the respondents de'-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that the respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom andto take certain affirmative action which we deem necessary to effec-tuate the policies of the Act.We have found that on February 22, 1941, and at all times there-after the respondents refused to bargain collectively with the Union.We shall, therefore, order the respondents to bargain collectivelywith the Union, upon request, as the representative of the employeesin the appropriate bargaining unit..Having found that the respondents have discriminated in regardto the hire and tenure of employment of Paetow and Tatkin, weshall order the, respondents to reinstate these employees 26 to theirformer or'to substantially equivalent positions, without prejudice to,their seniority and other rights and privileges, and to make themwhole for the loss they have suffered by payment to each of a sumequivalent to the amount he would have earned from March 6, 1941,27to the date of reinstatement, less his net earnings during the sameperiod.2821The remedy, providing for reinstatement of Paetow and Tatkin with backpay, is basednot only upon our finding that the respondentsdiscriminatedagainst themin regardto their hire and tenure of employment, but also, and independently,upon our finding.that the strike in which they engaged wascaused andprolonged by the.respondents'unfair labor practices.Matter of Western Felt Works,a corporation,andTextileWork-ers Oi ganizing Committee, Western Felt Local,10 N L R. B407;Matter of UnitedBiscuit CompanyofAmericaandBiscuit & Cracker Local #1131, Bakery,Tea, Coffee,Yeast if Pretzel Drivers Local #2611i and Auto Mechanics Local 1053, 1. A. of M.,38N L R B 77827Application for reinstatement was made for all the strikers on March 5, 1941, andthe respondents introduced no evidence to show that they would have been unable toreinstate any of the strikers, absent discrimination, as of that dateTheone employeewho testified concerning his reinstatement, was reinstated on March 628By "net earnings" is meant earningslessexpenses, such as for transportation, room,and board, incurred by an employee in connection with obtaining workand working,elsewhere than for the respondents, which would not have been incurred but for hisunlawful ddischarge and the consequent necessity of his seeking employment elsewhereSeeMatter of Crossett Lumber CompanyandUnited BrotherhoodofCarpenters andJoiners of America, Lumber and Sawmill Workers Union, Local 2.590,8 N L. R. B. 440.Monies received for work performed upon Federal, State, county, municipal, or otherwork-relief projects shall be considered as earningsSeeRepublic Steel Corporation v.NationalLaborRelationsBoard,311 U. S. 7. AAA DENTALLABORATORY285It appears from the record that Paetow also operated a dentallaboratory making dentures for local dentists both during the timehe was employed by the respondents and, after he was discharged.We intend by our order that no deduction shall be made from theamount to be paid Paetow by the respondents for any income receivedby Paetow from his own laboratory which he would have receivedhad he continued to work for the respondents. If, however, byvirtue of non-employment elsewhere, Paetow has received a greaterincome from his laboratory than he would have received otherwisesuch increase shall be accounted as part of,his earnings.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS OF LAW1.Dental Mechanics,. Laboratory Technicians, Assistants and HelpersUnion is a labor organization, within the meaning of Section2 (5) of the Act.2.R. M. Johnson and G. F. Sharp, a partnership doing businessas AAA Dental Laboratory; AAA Dental Laboratories, Inc.; UnitedStates Dental Company, and Voyle C. Johnson are employers, withinthe meaning of Section 2 (2) of the Act.3.All laboratory workers engaged in the manufacture and repair'of artificial dentures at the Chicago plant of the respondents, ex-cluding the foreman, assistant foreman, inspector, and all other em-ployees at the' plant,' constitute a unit appropriate for the purpose;of collective bargaining, within the meaning of Section 9 (b) of the-Act.4.Dental Mechanics, Laboratory Technicians, Assistants and Help-ersUnion was, on December 26, 1940, and at all times thereafter hasbeen, the exclusive representative of all such employees for the pur-poses of collective' bargaining, within the meaning of Section 9 (a)of the Act.5.By refusing and continuing to refuse to bargain collectivelywith the Union as the exclusive representative of the employees inthe above-stated unit, the respondents have engaged in and are en-gaging in unfair labor practices, within the' meaning of Section 8 (5)of the Act.6.By discriminating in regard to the hire and tenure of employ-ment of Charles Paetow and Irving Tatkin, thereby discouragingmembership in a labor organization, the respondents have engagedin and are engaging in unfair labor practices, ' within the meaningof Section 8 (3) of the Act.7.By interfering with, restraining, and coercing their employeesin the exercise of the rights guaranteed in Section 7 of the At, the 286DECISIONSOF NATIONALLABOR' RE'IIATIONS BOARDrespondents have engaged in and are engaging in unfair labor prac-tices,within the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.9.The respondents have not discriminated in regard to the hireand tenure of employment of E. E: , French, within the meaningof Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondents R. M. Johnson and G. F. Sharp, a partnership doing-business as AAA Dental Laboratory, AAA Dental Laboratories, Inc.,and United States Dental Company, Chicago, Illinois, and the officers,,agents, successors, and assigns of 'each, shall :1.Cease and desist from :(a)Refusing to bargain collectively with Dental Mechanics, Labo-ratory Technicians, Assistants and Helpers Union as the exclusiverepresentative of the laboratory workers engaged in the manufacture-and repair-of artificial- dentures at the Chicago plant, excluding theforeman, assistant foreman, inspector, and all other employees;(b)-Discouraging membership in Dental Mechanics, Laboratory;Technicians, Assistants and Helpers Union, or in any other labororganization, of their employees by discharging or refusing to rein-state or in any other manner discriminating in regard to the hire ortenure of employment or any term or condition of- employment, oftheir employees ;'(c)In any other manner interfering with, restraining, or coercingtheir employees in the exercise of the right to self-organization, to-form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds,will effectuate the policies of the Act :(a)Upon request, bargain collectively with Dental Mechanics,Laboratory Technicians, Assistants and Helpers Union, as the exclu-sive representative of all laboratory workers engaged in the- manufacture and repair of artificial dentures at the Chicago plant, exclud--ing the foreman, assistant foreman, inspector, and all other employees;,(b)Offer 'to -Charles Paetow and Irving Tatkin- immediate andfull reinstatement to their former positions or to substantially'equiva-; AAA DENTAL LABORATORY287.lent positions, without prejudice to their seniority or other rights orprivileges ;(c)Make whole Charles Paetow and Irving Tatkin for any lossof pay they have suffered by reason of the respondents' discriminationagainst them by payment to each of a sum of money equivalentto the amount each would normally have earned as wages duringthe period from March 6, 1941, to the date of the offer of reinstate-ment, less his net earnings, if any, during said period;(d)Post immediately in conspicuous places in the Chicago plant,and maintain for a period of at least sixty (60) consecutive daysfrom the date of posting, notices to their employees stating: (1)that the respondents will not engage in the conduct from which theyare ordered to cease 'and desist in paragraphs 1 (a), (b), and (c)of this Order; (2) that the respondents will take the affirmativeaction set forth in paragraphs 2 (a), (b), and (c) of this Order;and (3) that the respondents' employees are free to become or re-,main members of Dental Mechanics, Laboratory Technicians, As-sistants and Helpers Union and that the respondents will not dis-criminate against any employee because of membership or activityin that organization;(e)Notify the Regional Director of the Thirteenth Region inwriting within ten (10) days from,the date of this Order whatsteps the respondents have taken to comply herewith.AND IT IS FURTHER ORDERED, that the complaint, insofar as it allegesthat the respondents discriminated in regard to the hire and tenureof employment of E. E. French, be, and it hereby is, dismissed.CHAIRMAN MILLIs took no part in the consideration of the above,Decision and Order.